          Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 1 of 29




 1   WILMER CUTLER PICKERING                        WILMER CUTLER PICKERING
      HALE AND DORR LLP                               HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                    William F. Lee (pro hac vice)
 3   mark.selwyn@wilmerhale.com                     william.lee@wilmerhale.com
     2600 El Camino Real, Suite 400                 Joseph J. Mueller (pro hac vice)
 4   Palo Alto, CA 94306                            joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                      Timothy D. Syrett (pro hac vice)
 5   Fax: (650) 858-6100                            timothy.syrett@wilmerhale.com
                                                    60 State Street
 6   WILMER CUTLER PICKERING                        Boston, MA 02109
 7     HALE AND DORR LLP                            Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice)              Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice)                 Additional counsel listed on signature page
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10   Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation and Apple Inc.
14                                    UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                       SAN FRANCISCO DIVISION
17   INTEL CORPORATION and APPLE INC.,              Case No. 3:19-cv-07651-EMC
18                      Plaintiffs,
19   v.
                                                    JOINT CASE MANAGEMENT
20   FORTRESS INVESTMENT GROUP LLC,                 STATEMENT
     FORTRESS CREDIT CO. LLC, UNILOC 2017
21   LLC, UNILOC USA, INC., UNILOC
     LUXEMBOURG S.A.R.L., VLSI
22   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., IXI IP, LLC,
23   and SEVEN NETWORKS, LLC,
24                      Defendants.
25

26

27

28    Case No. 3:19-cv-07651-EMC                                    JOINT CASE MANAGEMENT
                                                                                STATEMENT
        Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 2 of 29




 1           Pursuant to Civil Local Rule 16-9 and this Court’s Standing Order, the parties submit this

 2   Joint Case Management Statement and Proposed Order. Counsel for Intel Corporation (“Intel”)

 3   and Apple Inc. (“Apple”) (collectively, “Plaintiffs”) and counsel for Fortress Investment Group

 4   LLC (“Fortress”), Fortress Credit Co. LLC (“Fortress Credit”), Uniloc 2017 LLC (“Uniloc

 5   2017”), Uniloc USA, Inc. (“Uniloc USA”), Uniloc Luxembourg S.A.R.L. (“Uniloc Luxemborg”),

 6   VLSI Technology LLC (“VLSI”), INVT SPE LLC (“INVT”), Inventergy Global, Inc.

 7   (“Inventergy”), IXI IP, LLC (“IXI IP”), and Seven Networks, LLC (“Seven Networks”)

 8   (collectively, “Defendants”) met and conferred on January 27, 2020 and again on December 3,

 9   2020.

10     1. Jurisdiction and Service

11           Plaintiffs contend that this Court has subject matter jurisdiction over their federal claims

12   pursuant to 28 U.S.C. §§ 1331 (federal question) and 1337(a) (antitrust). This Court has

13   jurisdiction over the unfair competition claims arising under state law pursuant to 28 U.S.C.

14   § 1367(a). No issues exist regarding venue. All named parties have been served, and there are no

15   unresolved issues relating to service of process.

16     2. Facts and Legal Issues

17           a.    Plaintiffs’ Statement

18                 i.      Facts
19           As set forth in their detailed Amended Complaint, Intel and Apple are challenging
20   Defendants’ anticompetitive scheme of acquiring a massive portfolio of patents (including
21   substitute and complementary patents) that purportedly read on electronic devices and components
22   or software therein and processes used to manufacture them, and then using their aggregated
23   portfolio to obtain patent royalties greatly exceeding the value of the alleged inventive
24   contributions of and competitive prices for the patents, including through serial, baseless
25   assertions, if necessary.
26           In particular, Plaintiffs allege 13 exemplar markets based on discrete technologies for
27   which Defendants have aggregated substitute patents, including the Network-based Voice
28   Case No. 3:19-cv-07651-EMC                          1                JOINT CASE MANAGEMENT
                                                                                      STATEMENT
        Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 3 of 29




 1   Messaging Patents Market, the Remote Software Updates Patents Market, the Mobile-to-Mobile

 2   Device Communication Patents Market, the Local Cache Management Patents Market, the Shared

 3   Memory Access Patents Market, the Device Authorization Patents Market, the Health Monitoring

 4   Patents Market, the MOSFET Channel Fabrication Patents Market, and the Digital Rights

 5   Management Patents Market (collectively, the “Relevant Patents Markets”).

 6          Plaintiffs also allege how the aggregation of patents in many of the Relevant Patents

 7   Markets has reduced competition and resulted in supracompetitive royalties. These include

 8   allegations about how the aggregation of patents under Fortress’s control is designed to and does

 9   eliminate competition among the prior owners by putting substitute patents in the hands of patent

10   assertion entities (“PAEs”) that are commonly controlled and can charge supracompetitive

11   royalties because they no longer compete against independent owners of those patents. For

12   example, with the creation of VLSI, Fortress Investment Group has pursued a “Privateering

13   Option” in which patents were transferred from an operating company to VLSI so that they could

14   be asserted in litigation to attempt to obtain a windfall in royalties. Those patents include U.S.

15   Patent No. 7,709,303, which has been aggregated with substitutes in the MOSFET Channel

16   Fabrication Patents Market and U.S. Patent No. 8,020,014 (in the Local Cache Management

17   Patents Market). After aggregation, VLSI has demanded $7.1 billion in damages from Intel in

18   litigation based on infringement of those patents along with others. As another example, Uniloc

19   entities have sued Apple in 25 infringement actions, without regard to the merits of the assertions.

20   Those suits include litigation for patents in the Local Cache Management Patents Market. The

21   prior owners of U.S. Patent Nos. 8,020,014 (Freescale), 7,523,331 (NXP B.V.), and 8,156,357

22   (Freescale, then NXP), now assigned to VLSI, never asserted these patents. Further, after VLSI

23   aggregated patents in the Local Cache Management Patents Market, VLSI demanded billions in

24   damages for a handful of patents in this market.

25          Intel and Apple allege that by aggregating a massive portfolio of patents, Defendants have

26   changed the dynamics for determining whether to assert a patent and the targets’ available options

27   for addressing the assertions—with harmful impacts on competition. Intel and Apple further

28   Case No. 3:19-cv-07651-EMC                         2                 JOINT CASE MANAGEMENT
                                                                                      STATEMENT
        Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 4 of 29




 1   allege that Defendants have targeted suppliers of high-tech consumer and enterprise electronic

 2   devices and components and software for those devices because they provide attractive targets for

 3   repeated and meritless patent assertions. The scope of Defendants’ aggregation and their focus on

 4   electronics patents enables them to exercise hold-up power by eliminating substitutes and

 5   artificially inflating the value of patents with little or no inventive value. To further their

 6   anticompetitive scheme, Defendants have asserted waves of patent lawsuits against their targets

 7   without regard for the merits of their claims. Rather than licensing and litigating based on the

 8   patent merits, Defendants exploit volume and repetition, targeting the resolve of the targets.

 9   Given the number of patents that Defendants own or control, Defendants can serially bring weak

10   patent claims against their targets with the threat of ever more patent assertions and ever more

11   litigation. Faced with this threat, many victims have agreed to settle, rather than to defend the

12   assertions, for amounts that reflect not the alleged merits of the underlying patents but the

13   anticompetitive effectiveness of Defendants’ model. Thus, through their aggregation, Defendants

14   foreclose litigation as an economic alternative to licensing patents.

15           Through their conduct—as set out in more detail in the Amended Complaint—Defendants

16   have harmed competition in the Relevant Patents Markets. Fortress has market power in the

17   Relevant Patents Markets based on the aggregation of substitute patents along with the number of

18   patents that Fortress and its PAEs have aggregated and Fortress and its PAEs’ methods of

19   asserting those patents. In particular, given the size of the portfolio, it is exceedingly difficult for

20   any potential licensee to meaningfully analyze the patents in the portfolio in a systematic fashion.

21   Thus, the size of the aggregated portfolio imposes substantial costs for suppliers of electronic

22   devices to design or work around, no matter the merits of the constituent patents. Moreover,

23   Fortress’s PAEs assert their patents to read broadly on the accused products in ways that are

24   facially invalid, but that Fortress’s PAEs claim make it infeasible to design around. In addition,

25   the features of products accused of infringement by Fortress’s PAEs may be difficult or

26   impossible to modify because of the extremely high switching costs involved given the

27

28   Case No. 3:19-cv-07651-EMC                          3                   JOINT CASE MANAGEMENT
                                                                                         STATEMENT
        Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 5 of 29




 1   investments that have already been made in product design and production. The supracompetitive

 2   licensing returns Fortress’s PAEs have obtained are direct evidence of market power.

 3          Intel and Apple challenge Defendants’ conduct as (1) unlawful agreements to restrain

 4   competition in patent licensing in violation of Section 1 of the Sherman Act; (2) unlawful asset

 5   acquisitions in violation of Section 7 of the Clayton Act; (3) unfair methods of competition in

 6   violation of Section 17200 of the Cal. Bus. & Prof. Code; and (4) (by Apple only) attempts to

 7   evade their commitments to license their claimed standard-essential patents (“SEPs”) for cellular

 8   standards under fair, reasonable, and non-discriminatory (“FRAND”) terms and conditions by

 9   transferring these claimed SEPs among these Defendants, and by scheming to have the acquiring

10   parties demand non-FRAND royalties constitutes unfair methods of competition in violation of

11   Section 17200 of the Cal. Bus. & Prof. Code.

12          The factual issues to be decided include, but are not limited to:

13                Whether Defendants entered agreements that unreasonably restrained trade and
14                 affected interstate or foreign commerce;

15                Whether Defendants engaged in patent acquisitions that may substantially lessen
16                 competition;

17                Whether Defendants’ conduct has harmed competition in the licensing of patents for
18                 high-tech consumer and enterprise electronic devices and components or software

19                 therein and processes used to manufacture them and has also caused harm

20                 downstream in sales of electronics devices and components and software for those

21                 devices;

22                Whether Fortress, Fortress Credit, Uniloc USA, Uniloc Luxembourg, Uniloc 2017,
23                 INVT, and Inventergy have evaded or attempted to evade commitments to license

24                 claimed SEPs for cellular standards under FRAND terms and conditions by

25                 demanding non-FRAND royalties for SEPs;

26

27

28   Case No. 3:19-cv-07651-EMC                        4                 JOINT CASE MANAGEMENT
                                                                                     STATEMENT
        Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 6 of 29




 1                  Whether Fortress, Fortress Credit, Uniloc USA, Uniloc Luxembourg, Uniloc 2017,
 2                   INVT, and Inventergy have harmed competition in the markets for the functionality
 3                   for cellular standards that are claimed to be covered by their SEPs; and
 4                  Whether Defendants’ conduct has injured Apple and Intel, and if so, in what
 5                   amount.
 6                   ii.    Legal Issues
 7         The legal issues to be decided include, but are not limited to:
 8                  Whether Fortress, Fortress Credit, Uniloc USA, Uniloc Luxembourg, Inventergy,
 9                   and IXI IP’s conduct constitutes an unlawful contract, combination, or conspiracy
10                   agreements in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1;
11                  Whether Fortress, Fortress Credit, Uniloc 2017, VLSI, INVT, IXI IP, and Seven
12                   Networks’ acquisitions of patents (or interests in patents) are unlawful asset
13                   transfers in violation of Section 7 of the Clayton Act, 15 U.S.C. § 18;
14                  Whether Defendants’ agreements and patent acquisitions constitute illegal and/or
15                   unfair methods of competition in violation of Section 17200 of the Cal. Bus. & Prof.
16                   Code; and
17                  Whether Fortress, Fortress Credit, Uniloc USA, Uniloc Luxembourg, Uniloc 2017,
18                   INVT, and Inventergy’s attempts to evade commitments to license their SEPs on
19                   FRAND terms and conditions by constitutes illegal and/or unfair methods of
20                   competition in violation of Section 17200 of the Cal. Bus. & Prof. Code.
21          Disputed contentions of law regarding specific elements of the causes of action listed
22   above are described in Defendants’ motion to dismiss and Intel and Apple’s brief opposing the
23   motion.
24          b.       Defendants’ Statement
25                   i.     Facts
26          This Court dismissed the Complaint because it failed to plead facts plausibly showing
27   either a market, market power, antitrust injury, a conspiracy, unlawful aggregation, or any
28   Case No. 3:19-cv-07651-EMC                          5                 JOINT CASE MANAGEMENT
                                                                                       STATEMENT
        Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 7 of 29




 1   violation of the UCL. The Amended Complaint (“AC”) fails for all the same reasons. It re-

 2   alleges in the same conclusory fashion that Fortress and Fortress Credit have orchestrated a “web”

 3   of patent assertion entities (“PAEs”) in order to aggregate “weak patents” and bring “meritless”

 4   patent litigations. Dkt. No. 192 (“AC.”) ¶ 10. As before, none of this states a claim, and none of

 5   it has anything to do with the antitrust laws or protecting competition. The AC should be

 6   dismissed again, this time with prejudice.

 7          Defendant Fortress is a leading global investment management firm that offers a range of

 8   alternative investment strategies including credit, real estate, and private equity for institutional

 9   and private investors. In particular, Fortress’s credit business is focused on investing globally,

10   primarily in undervalued assets and illiquid credit investments, including intellectual property.

11   Some of these business strategies involve providing loans to operating companies, where
12   intellectual property serves as the main collateral with such financing, and providing private
13   equity investments that enable inventors, research institutes, universities, and companies to
14   efficiently realize the value of their intellectual property. Without Fortress’s loans and
15   investments, these individuals and organizations would often lack sufficient resources to enforce
16   their Constitutionally-enshrined patent rights.
17          These patents are not “weak,” nor are Defendants’ infringement contentions “meritless,”
18   contrary to the AC’s conclusory assertions. This is demonstrated by the fact that Defendants have
19   prevailed in inter partes review proceedings, obtained favorable Markman and summary judgment
20   rulings, and survived various other challenges brought by Plaintiffs in the very lawsuits that form
21   the basis of the AC. Tellingly, despite repeated allegations in their Complaint and AC about
22   “meritless” litigations, Compare Dkt. 1 ¶¶ 2, 9, 31, 40, 88, 93, 163, 164 with AC ¶¶ 2, 10, 30, 39,
23   88, 94, 430, 431, Plaintiffs have conceded that they are not invoking a sham litigation theory of
24   antitrust liability and instead are complaining only about supposedly anticompetitive patent
25   aggregation. Dkt. No. 136 at 29:7-9, 31:4-6. Plaintiffs’ admission that they are not basing their
26   case on a sham litigation theory demonstrates that the bulk of the case pleaded in their AC is
27   irrelevant and without merit. Plaintiffs’ pivoted focus on purportedly unlawful patent aggregation
28   Case No. 3:19-cv-07651-EMC                          6                 JOINT CASE MANAGEMENT
                                                                                       STATEMENT
        Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 8 of 29




 1   is likewise baseless, especially given that (i) Plaintiffs’ own patent portfolios alone are many times

 2   the size of all of Defendants’ portfolios combined, (ii) Plaintiffs make no attempt to plead any

 3   facts to support their allegation that Defendants have market power in the so-called “exemplar

 4   patent markets,” and (iii) Plaintiffs fail to plausibly allege that Defendants “have aggregated

 5   patents on a specific technology such that an alleged infringer is essentially deprived of substitutes

 6   and is thus forced to take a license from Fortress[.]” Dkt. 190 (“Order”) at 16:8-10.

 7          As set forth in Defendants’ Joint Motion to Dismiss and Strike Plaintiffs’ Amended

 8   Complaint (herein “Motion to Dismiss and Strike”), Dkt. No. 203, the AC has nothing to do with

 9   protecting competition. Rather, Plaintiffs’ real complaint is that loans or equity investments from

10   Fortress-managed investment funds have allowed patent owners to sue Plaintiffs for infringement,
11   when the original inventors and owners might not have been able to withstand the expense of
12   Plaintiffs’ well-known scorched-earth defense tactics and refusals to pay for the technology they
13   are using. There is nothing unlawful about that.
14                 ii.     Legal Issues
15          Plaintiffs assert that certain Defendants’ alleged conduct violates Sherman Act Section 1,
16   Clayton Act Section 7, and California’s unfair competition law, Cal. Bus. & Prof. Code § 17200,
17   et seq. (“UCL”). A threshold legal issue is whether Plaintiffs have stated claims pursuant to
18   Federal Rule of Civil Procedure 12(b)(6), which is the subject of Defendants’ pending Motion to
19   Dismiss and Strike. For the reasons briefly summarized below and numerous others contained in
20   Defendants’ pending Motion to Dismiss and Strike, all of Plaintiffs’ claims fail as a matter of law
21   for multiple independent reasons.
22          No Cognizable Antitrust Market or Market Power. The AC pleads thirteen “exemplar
23   patent markets.” The AC, like Plaintiffs’ failed Complaint, purports to invoke the “direct
24   evidence of anticompetitive effects” theory. However, the AC just re-pleads empty buzzwords
25   like “supracompetitive prices” and “reduced output” without any accompanying facts, such as
26   actual prices for patent license agreements or license “output” numbers before and after the
27   alleged anticompetitive conduct. The AC also fails to plead facts apprising the Court and
28   Case No. 3:19-cv-07651-EMC                         7                 JOINT CASE MANAGEMENT
                                                                                      STATEMENT
        Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 9 of 29




 1   Defendants of the size and boundaries of each of the “patent markets.” Instead, the AC’s

 2   delineation of each “market” consists of (i) vague descriptions of a general area of technology, (ii)

 3   identification of a handful of Defendants’ patents that are supposedly “substitute” and/or

 4   “complement” patents—without any facts plausibly alleging that consumers in these markets

 5   would change their consumption of one technology in each “exemplar market” in response to a

 6   price change in another technology in that same market—and (iii) the bare assertion that there is a

 7   “market” relating to the general area of technology. As such, Plaintiffs have failed to plead even

 8   the “rough contours” of an alleged antitrust market, which is required even under Plaintiffs’

 9   “direct evidence” approach. Order at 13:8-11.

10          Moreover, the AC fails to allege any facts about Defendants’ share of these purported

11   markets, id. at 13:9, or any “description of the number and viability of substitutes still available, if

12   any” in each market. Id. at 17:5-6. Without such factual allegations, whether Defendants have

13   one, ten, or a hundred purported “substitutes” shows nothing from a market power perspective.

14   Plaintiffs’ failure to adequately allege the “exemplar patent markets,” or allege any facts of

15   Defendants’ purported market power within them, dooms their federal antitrust claims as well as

16   the state claims based upon them.

17          No Antitrust Injury. Neither Apple nor Intel alleges that it has suffered injury resulting

18   from harm to competition. For instance, there is no allegation that any of Defendants’ supposed

19   competitors in the “exemplar patent markets” have been forced out of the markets or that anyone
20   has been prevented from entering the markets and competing. Nor is there any allegation of price
21   fixing, exclusive dealing, or other such recognized harms to competition. Instead, Plaintiffs make
22   bald assertions of supposed injury to themselves in terms of allegedly “supracompetitive” license
23   fees and “demands,” as well as litigation costs.         However, while the AC vaguely refers to
24   “supracompetitive licensing returns” (AC ¶ 152), it never identifies any such licenses, or what
25   supposedly makes the returns “supracompetitive.” Nor does the AC allege that either Apple or Intel
26   has entered into any such license.
27

28   Case No. 3:19-cv-07651-EMC                          8                 JOINT CASE MANAGEMENT
                                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 10 of 29




 1          Instead, the AC alleges that Defendants have “demanded” more in litigation damages than

 2   previous patent holders sought in negotiations outside of litigation—often for other patents. But the

 3   assertion that Defendants are seeking greater royalties than prior owners does not constitute antitrust

 4   injury. The Ninth Circuit has flatly rejected the “erroneous” assumption that “royalties are

 5   ‘anticompetitive’—in the antitrust sense—unless they precisely reflect a patent’s current, intrinsic

 6   value and are in line with the rates other companies charge for their own patent portfolios.” Fed.

 7   Trade Comm’n v. Qualcomm Inc., 969 F.3d 974, 999 (9th Cir. 2020). Moreover, Plaintiffs already

 8   pleaded similar “demand” allegations in their dismissed Complaint, see Order at 15-17, and the AC

 9   never explains what “demands” have to do with the aggregation of so-called “substitute” patents,

10   which is the essence of Plaintiffs’ antitrust claims. For example, the AC does not allege that any

11   PAE has ever sought to leverage the so-called “substitute” patents held by one of the other PAEs in

12   order to obtain a higher royalty rate. Nor would it be possible for a PAE to seek greater damages in

13   litigation based on patents held by other PAEs who are not parties to that litigation.

14          Noerr-Pennington. Under the modified Hynix approach adopted by the Court, Plaintiffs’

15   claims are barred by the Noerr-Pennington doctrine unless these claims can stand independently of

16   the AC’s repeated attacks on Defendants’ infringement suits. As demonstrated in the Motion and

17   herein, that is not the case. However, given the AC’s multiple other failings, this Court need not

18   even reach Noerr-Pennington.

19          Failure of Additional Elements. In addition to the failings noted above, Plaintiffs’ claims

20   fail for other reasons. These include but are not limited to the following. First, the AC fails to

21   allege required evidentiary facts of an agreement to unreasonably restrain trade (Sherman Act

22   Section 1 Claim), as all it alleges are the same garden-variety lending and investment transactions
23   that the Court already determined were consistent with “rational, legal business behavior” and
24   insufficient to allege conspiracies to “aggregate weak patents,” Order at 28:22-24 (internal
25   quotation marks omitted). The AC still fails to plead evidentiary facts of any intent to harm
26   competition, and only repeats the conclusory allegation that each Defendant “understood” the
27   transactions would enable aggregation of substitute and complementary patents. See AC ¶¶ 50,
28   Case No. 3:19-cv-07651-EMC                         9                 JOINT CASE MANAGEMENT
                                                                                      STATEMENT
         Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 11 of 29




 1   56, 71, 73. Second, Plaintiffs’ purported reliance on “direct evidence” (Opp. at 36:2-37:7) dooms

 2   their Section 7 claim. To plead a Section 7 claim, the Supreme Court and the Ninth Circuit

 3   require an analysis of the market size and concentration and a defendant’s alleged share of it.

 4   Plaintiffs do not plead any facts regarding market concentration or Defendants’ market share of

 5   any of the purported markets and therefore fail to state a Section 7 claim. Third, the Opposition

 6   admits that the UCL claims seek to enjoin Defendants from filing infringement suits (Dkt. 208 at

 7   38:16-18), which violates California’s litigation privilege (Cal. Civ. Code § 47) and is also an

 8   unconstitutional prior restraint. In addition, Apple’s Count 4, which is predicated on certain

 9   Defendants’ alleged breach of FRAND commitments, fails under Qualcomm, which

10   unequivocally held that the remedy for such breaches lies in contract or patent law, not antitrust

11   law. Qualcomm, 969 F.3d at 1005. All of these and other failings are discussed more fully in

12   Defendants’ pending Motion to Dismiss and Strike.

13       3. Motions

14           On February 4, 2020, Defendants filed a joint motion to dismiss and strike the Complaint.

15   Dkt. 111. After full briefing and a hearing, the Court granted Defendants’ motion and dismissed

16   Plaintiffs’ Complaint without prejudice on July 15, 2020.1 Dkt. 190. Plaintiffs filed the Amended

17   Complaint on August 4, 2020. Dkt. 192.
18           On September 15, 2020, Defendants filed a joint motion to dismiss and strike the Amended
19   Complaint. On October 27, 2020, Intel and Apple filed their opposition. Defendants filed their
20   reply on November 17, 2020. A hearing on Defendants’ motion is scheduled for December 17,
21   2020.
22           On December 4, 2020, Apple and Seven Networks jointly moved to dismiss with prejudice
23   Apple’s claims against Seven Networks and the Court granted the motion that same day. Seven
24

25
     1
       DSS Technology Management, Inc. filed a supplemental motion to dismiss on February 4, 2020,
26   and the Court dismissed the claims against DSS with prejudice, to the extent those claims were
     premised on patent claims settled with Intel in January 2019. See Order at 41:2-5. The AC does
27
     not allege any claims against DSS. See Dkt. 192.
28   Case No. 3:19-cv-07651-EMC                        10              JOINT CASE MANAGEMENT
                                                                                         STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 12 of 29




 1   Networks will remain a Defendant in the case, as Intel’s claims against Seven Networks remain

 2   pending.

 3          Other motions may be filed as the case progresses, and the parties reserve the right to

 4   address the same.

 5               a. Plaintiffs’ Statement

 6          Apple and Intel may file motions for summary judgment on one or more claims or issues at

 7   the appropriate time.

 8               b. Defendants’ Statement

 9          Defendants reserve the right to file additional motions if the case progresses, including but

10   not limited to summary judgment motions.

11     4. Amendment of Pleadings

12          a.      Plaintiffs’ Statement

13          Apple and Intel propose that they may amend their pleadings without leave until June 18,
14   2021. Plaintiffs disagree with Defendants’ statement below. Intel’s voluntary dismissal pursuant
15   to Rule 41(a) of a separate lawsuit has no bearing on whether Plaintiffs should be permitted to
16   amend their pleadings in this action.
17          b.      Defendants’ Statement
18          The deficiencies in the Amended Complaint—many of which are the very same
19   deficiencies that plagued the prior Complaint—demonstrate that Plaintiffs are unable to state a
20   claim against any of the Defendants and that the Amended Complaint should be dismissed with
21   prejudice. See World Wide Rush, LLC v. City of L.A., 606 F.3d 676, 690 (9th Cir. 2010) (“The
22   district court’s discretion to deny leave to amend is particularly broad where a plaintiff previously
23   has amended the complaint.”); Staley v. Gilead, No. 19-CV-02573-EMC, 2020 WL 5507555, at
24   *9 (N.D. Cal. July 29, 2020) (granting dismissal with prejudice where “the Court gave Plaintiffs
25   an opportunity to cure the deficiency but Plaintiffs were unable to do so”). Accordingly,
26   Defendants respectfully submit that Plaintiffs are not entitled to further amendment. Even if the
27   Court did not dismiss the Amended Complaint with prejudice, Plaintiffs’ deadline to amend as a
28   Case No. 3:19-cv-07651-EMC                        11                JOINT CASE MANAGEMENT
                                                                                     STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 13 of 29




 1   matter of course has long passed and Plaintiffs have already had ample opportunity to amend their

 2   pleadings. In addition, Intel filed a very similar complaint against several of the Defendants, only

 3   to dismiss it and refile the Complaint in this action the same day. Compare Dkt. No. 1 with Intel

 4   Corporation v. Fortress Investment Group LLC et al., No. 3:19-cv-06856-EJD, Dkt. No. 35.

 5   Consequently, Defendants believe that Plaintiffs should have no further right to amend the

 6   Amended Complaint without leave of Court. Should Plaintiffs later seek to amend, Plaintiffs must

 7   demonstrate why any proposed amendment would not be futile given their repeated failure to

 8   articulate cognizable claims.

 9     5. Evidence Preservation

10          Plaintiffs and Defendants certify that they have reviewed the Guidelines Relating to the

11   Discovery of Electronically Stored Information, and confirm that the parties have met and

12   conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate steps taken to

13   preserve evidence relevant to the issues reasonably evident in this action. The parties anticipate

14   that they will submit an ESI Stipulation setting forth their agreements with respect to the

15   discovery of ESI in this action.

16     6. Disclosures

17                 i.      Plaintiffs’ Statement

18          Plaintiffs are prepared to exchange Rule 26(a)(1) disclosures on December 10, the same
19   day as the filing of the Joint Case Management Statement. In light of the Court’s order staying
20   discovery pending a ruling on Defendants’ motion to dismiss and strike (ECF No. 158), however,
21   Plaintiffs agree that initial disclosures do not need to be exchanged at this time. Plaintiffs
22   therefore propose that initial disclosures be exchanged within 14 days of Defendants answering
23   Plaintiffs’ Amended Complaint or the Court ruling on Defendants’ motion to dismiss and/or strike
24   the Amended Complaint (unless the case is dismissed in its entirety), whichever is sooner.
25

26

27

28   Case No. 3:19-cv-07651-EMC                         12                 JOINT CASE MANAGEMENT
                                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 14 of 29




 1                 ii.     Defendants’ Statement

 2          Defendants believe that initial disclosures should be exchanged 14 days after the Court’s

 3   order affirmatively lifting the discovery stay issued on March 25, 2020 (ECF No. 158), if and

 4   when that occurs.

 5     7. Discovery

 6          a.     Discovery Taken to Date

 7                 i.      Plaintiffs’ Statement

 8          Discovery was stayed pending resolution of Defendants’ motion to dismiss Plaintiffs’

 9   original complaint, and neither party has sought discovery to date. Plaintiffs believe there is no

10   need to phase discovery and Defendants have articulated no reason why they believe it is

11   necessary to phase discovery.

12                 ii.     Defendants’ Statement

13          Defendants do not agree that there is no need to phase discovery. Because discovery is
14   currently stayed while Defendants’ Motion to Dismiss and Strike is pending, any discussion of
15   phasing discovery is premature. If necessary, Defendants will meet and confer with Plaintiffs
16   about phasing discovery if and when the stay is lifted.
17          b.     Scope of Discovery
18                 i.      Plaintiffs’ Statement
19          Intel and Apple expect that substantial discovery will be necessary in this case, in part
20   because of the number of purportedly separate entities owned or controlled by Fortress. Intel and
21   Apple intend to pursue discovery relating to the factual and legal issues set forth herein and in
22   their Amended Complaint, including any further amendments thereto. As discussed above, Intel
23   and Apple are challenging Defendants’ anticompetitive scheme of acquiring a massive portfolio of
24   patents (including substitute and complementary patents) that purportedly read on electronic
25   devices and components or software therein and processes used to manufacture them, and then
26   using their aggregated portfolio for serial assertions to obtain patent royalties greatly exceeding
27   the value of the alleged inventive contributions of and competitive prices for the patents.
28   Case No. 3:19-cv-07651-EMC                        13                 JOINT CASE MANAGEMENT
                                                                                      STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 15 of 29




 1          Among other things, Intel and Apple will need discovery from Defendants and third parties

 2   relating to (1) patents transferred to Defendants; (2) Defendants’ selection of patents to acquire

 3   and/or aggregate; (3) the terms of those transfers and agreements relating to those transfers;

 4   (4) Defendants’ respective patent enforcement strategies; (5) licenses, settlement agreements,

 5   covenants not to sue, and any other agreements under which Defendants have granted or received

 6   any rights relating to any of the patents asserted in the litigations identified in the complaint or any

 7   other litigation where Defendants have asserted patents in which Fortress has an economic,

 8   financial, or ownership interest or an agreement with Defendant with respect to those patents

 9   (“Fortress-backed patents”); (6) offers to license or settle or otherwise grant or receive any rights

10   relating to any Fortress-backed patents; (7) agreements to acquire or sell any rights relating to any

11   of the Fortress-backed patents; (8) agreements (a) between any of the Fortress entities and any of

12   the other Defendants or (b) that otherwise show the relationship(s) between one or more of the

13   Fortress entities and any of the other Defendants; (9) communications between Defendants

14   relating to any of the above categories; (10) Defendants’ rationales and motivations for the

15   conduct; (11) documents sufficient to show funding arrangements for the assertion (either by

16   litigation or in a pre-litigation demand) of Fortress-backed patents; (12) Defendants’ FRAND

17   obligations; and (13) the costs that Defendants have imposed on third parties.

18                 ii.    Defendants’ Statement

19          Defendants believe that the appropriate scope of discovery, if any, should be determined
20   after the Court rules on the pending Motion to Dismiss and Strike, as the parties cannot determine
21   what amount of discovery will be necessary given that it is unknown what claims or parties (if
22   any) may remain after the Court rules on the Motion.
23          c.     Modifications to Discovery
24                 i.      Plaintiffs’ Statement
25          Based on the expected scope of discovery, Plaintiffs propose the following:
26          Requests for Production
27          Unlimited
28   Case No. 3:19-cv-07651-EMC                         14                 JOINT CASE MANAGEMENT
                                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 16 of 29




 1          Interrogatories

 2          Apple and Intel may collectively serve 50 interrogatories on each Defendant. Defendants

 3   may collectively serve 50 interrogatories on Apple and 50 interrogatories on Intel.

 4          Requests for Admission

 5          Unlimited

 6          Party Depositions

 7          Apple and Intel shall collectively have 185 hours of total fact deposition time of

 8   Defendants collectively (not counting expert depositions) to take the depositions of Defendants’

 9   witnesses, including corporate depositions under Fed. R. Civ. P. 30(b)(6) depositions. Defendants

10   shall collectively have 70 hours of total fact deposition time of Apple and Intel collectively (not

11   counting expert depositions) to take the depositions of Apple’s and Intel’s witnesses, including

12   corporate depositions under Fed. R. Civ. P. 30(b)(6) depositions.

13          Each deposition shall be governed by the one-day, seven-hour limit of Fed. R. Civ. P.

14   30(d)(1), with each deposition counting at least 3.5 hours. The deposition of any single individual

15   designated as a corporate witness to testify regarding a deposition topic contained in a deposition

16   notice served under Fed. R. Civ. P. 30(b)(6) is presumptively limited to seven hours of deposition

17   testimony for that individual, with each deposition counting at least 3.5 hours. However, if an

18   individual Fed. R. Civ. P. 30(b)(6) corporate witness is designated by the offering party on

19   multiple unrelated topics, the deposing party may request a reasonable number of additional

20   deposition hours, and the offering party shall not unreasonably deny the request.

21          Non-Party Depositions

22          No limitation, but each party reserves any right it has to object to non-party discovery.

23          Response to Defendants’ Statement

24          Contrary to Defendants’ insinuations, to the extent Plaintiffs’ deposition time proposals are

25   disproportionate, it is in favor of Defendants. There are ten defendants and only two plaintiffs.

26   Plaintiffs’ proposal permits Defendants to take an average of 35 hours of deposition time per

27   Plaintiff while permitting Plaintiffs only an average of 18.5 hours deposition time per Defendant.

28   Case No. 3:19-cv-07651-EMC                        15                 JOINT CASE MANAGEMENT
                                                                                      STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 17 of 29




 1   Defendants are also simply incorrect that they would be limited under Plaintiffs’ proposal to only

 2   10 depositions – to the extent they opted to take depositions that lasted less than 7 hours they

 3   would be permitted more than 10 depositions. Plaintiffs respectfully submit that imposing a limit

 4   on the number of deposition hours rather than the total number of depositions will encourage each

 5   side to take depositions that are no longer than necessary while allowing each side the discovery

 6   that it needs. To the extent Defendants are arguing that each side should be permitted no more

 7   than 10 depositions total, this would be extremely prejudicial to Plaintiffs as they would only be

 8   able to take a single deposition of each Defendant.

 9                  ii.     Defendants’ Statement

10            Defendants disagree with Plaintiffs’ enhanced limits to discovery and believe it is

11   premature to discuss modifications of the discovery rules while discovery is stayed pending

12   Defendants’ Motion to Dismiss and Strike. The parties cannot determine what amount of

13   discovery will be necessary given that it is unknown what claims or parties (if any) may remain

14   after the Court rules on the pending Motion to Dismiss and Strike. Moreover, Plaintiffs’ proposals

15   are disproportionate—e.g., 185 hours of fact deposition time of the Defendants versus 70 hours of

16   fact deposition time of the Plaintiffs. Under this proposal, Defendants would only be allowed to

17   take the 10 depositions provided under the default rule, Fed. R. Civ. P. 30(a)(2)(A)(i), whereas

18   Plaintiffs would get to take more than two-and-half times that amount. And the fact that

19   Plaintiffs’ proposal permits more deposition time per Plaintiff than per Defendant is irrelevant

20   given that Plaintiffs are much larger companies who have many more employees than Defendants.

21            Defendants also disagree that Plaintiffs’ proposal to allocate party depositions by a total

22   number of hours, as opposed to a total number of depositions as assumed in Rule 30, is reasonable

23   or appropriate. Under this proposal, Plaintiffs would be able to notice and take scores of short

24   depositions, imposing significant burdens of preparation on Defendants and their counsel.

25   Defendants do not believe the Court should vary from the approach found in Rule 26(b)(2) and

26   Rule 30 in which the limit on the number of depositions is based on the deponents and not on

27   hours.

28   Case No. 3:19-cv-07651-EMC                         16                 JOINT CASE MANAGEMENT
                                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 18 of 29




 1          Defendants propose that the parties meet and confer over the scope of discovery if and

 2   when the discovery stay is lifted.

 3          d.     Discovery of ESI

 4          If and when the discovery stay is lifted, the parties intend to discuss and enter into an ESI

 5   stipulation addressing preservation, collection, and production of ESI.

 6          e.     Protective Order

 7          If and when the discovery stay is lifted, the parties intend to negotiate the scope of a

 8   protective order to govern this action.

 9          f.     Discovery Disputes

10          None at this time.

11          g.     Service

12          The parties agree that, to the extent possible in light of the volume of the submission, all

13   court filings, discovery, and documents to be served on opposing counsel, to the extent not served

14   through ECF (namely, filings under seal), will be served via email, or if too voluminous, by FTP

15   or other internet file service, on each of the other parties, and such service shall constitute proper

16   service under Fed. R. Civ. P. 5(b)(2)(E).

17          h.     Privilege Logs/Privileged Information

18                 i.      Plaintiffs’ Statement

19          The parties are not required to include on their privilege logs any: (1) attorney-client
20   communications and/or work product regarding prosecution or defense of any of the patent
21   litigations mentioned in the Amended Complaint or any future patent litigations among any of the
22   parties to this action after each such suit was or is filed; or (2) attorney-client communications
23   and/or work product regarding the underlying litigation, including any protected documents that
24   reflect communications between counsel and their respective clients, or work-product documents
25   that reflect work of counsel that were created in anticipation of this litigation, even if created
26   before the filing date of the Complaint. For clarity, the foregoing does not exempt from privilege
27   logging obligations documents that relate to (a) transfer of rights in or licensing of (or potential
28   Case No. 3:19-cv-07651-EMC                         17                 JOINT CASE MANAGEMENT
                                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 19 of 29




 1   transfer of rights in or potential licensing of) any patent, (b) the relationships between or among

 2   the parties, or (c) anything relating to formation of the parties, even if such documents have some

 3   connection to the patent litigations in (1).

 4            It is not premature to discuss privilege logging at this time. The scope of the case is

 5   unlikely to materially affect the type of responsive privileged material that may be at issue in this

 6   case.

 7                   ii.     Defendants’ Statement

 8            Defendants believe it is premature to discuss privilege logging until the scope of the case

 9   (if any) is determined by the Court’s ruling on the Motion to Dismiss and Strike.

10     8. Class Actions

11           This is not a class action.

12     9. Related Cases

13            a.     Plaintiffs’ Statement

14            As Defendants acknowledge, there are no related cases. Intel did not file a motion to relate
15   the instant action to Intel Corporation v. Fortress Investment Group LLC, et al., No. 5:19-cv-
16   06856-EJD (N.D. Cal.) (“-6856 Action”). Intel filed an “Administrative Motion to Consider
17   Whether Cases Should Be Related so that the Court may consider whether this case is related to”
18   the -6856 Action. Dkt. No. 7 at 1. As Defendants note, Judge Davila found the instant case and
19   the -6856 Action were not related. Dkt. No. 47.
20            b.     Defendants’ Statement
21            Defendants are not aware of any related cases as defined under the local rules, but
22   highlight for the Court two instances in which various parties filed administrative motions to
23   consider whether the present case (and Intel’s substantially similar prior antitrust case) were
24   related to other actions. First, Intel filed an administrative motion to consider whether the instant
25   action was related to Intel’s nearly identical prior (and now voluntarily dismissed) antitrust suit
26   against Defendants Fortress, Fortress Credit, VLSI, and DSS before Judge Davila. See Intel
27   Corporation v. Fortress Investment Group LLC et al., No. 5:19-cv-06856-EJD (filed October 21,
28   Case No. 3:19-cv-07651-EMC                         18                 JOINT CASE MANAGEMENT
                                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 20 of 29




 1   2019). Intel’s prior antitrust suit asserted a Sherman Act Section 1 claim, a Sherman Act Section

 2   2 monopolization claim, a Clayton Act Section 7 unlawful acquisition claim, and a California

 3   unfair competition law claim premised largely on the same alleged conduct by the same entities in

 4   the instant action. Intel voluntarily dismissed the suit on November 20, 2019, and refiled the

 5   present action on the very same day—dropping the monopolization claim, adding Apple as a

 6   plaintiff, and naming seven additional Defendants (all of which were mentioned in the prior

 7   antitrust suit by way of virtually identical allegations). Defendants Fortress, Fortress Credit, and

 8   VLSI filed a response in support of Intel’s administrative motion. Id., Dkt. No. 38. Judge Davila

 9   denied Intel’s motion. Id., Dkt. No. 39.

10          Second, in Intel’s prior antitrust action, Defendants Fortress, Fortress Credit, and VLSI

11   filed an administrative motion to relate that action to VLSI’s patent infringement suit against Intel

12   in this District, VLSI Technology LLC. v. Intel Corp., Case No. 5:17-CV-05671-BLF, noting that

13   the merits of the patent infringement suit bore upon Intel’s prior action. See id., Dkt. No. 266.

14   Intel opposed the motion and argued that the legal issues were entirely distinct and that the

15   antitrust claims “do not hinge on the merits outcome of the present action.” See id., Dkt. No. 269

16   at 2:26-27. Judge Freeman denied the administrative motion. See id. Dkt. No. 270.

17     10. Relief

18          Plaintiffs’ Amended Complaint contains the following requests for relief:

19             a. That Defendants’ unlawful conduct be declared a violation of Section 1 of the

20                  Sherman Act, 15 U.S.C. § 1; Section 7 of the Clayton Act, 15 U.S.C. § 18; and Cal.

21                  Bus. Prov. Code § 17200, et seq.;

22             b. That Intel and Apple recover damages against Defendants in an amount to be

23                  determined and multiplied to the extent provided by law, including under Section 4

24                  of the Clayton Act;

25             c. That all contracts or agreements Defendants entered into in violation of the Sherman

26                  Act, Clayton Act, or Cal. Bus. Prov. Code § 17200, et seq. be declared void and the

27                  patents covered by those transfer agreements be transferred back to the transferors;

28   Case No. 3:19-cv-07651-EMC                         19                JOINT CASE MANAGEMENT
                                                                                      STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 21 of 29




 1                 d. That all patents transferred to Defendants in violation of the Sherman Act, Clayton

 2                    Act, or Cal. Bus. Prov. Code § 17200, et seq. be declared unenforceable;

 3                 e. Award Plaintiffs’ injunctive relief under Section 7 of the Clayton Act, 15 U.S.C.

 4                    § 18;

 5                 f. Award Plaintiffs’ injunctive relief for their Unfair Competition Law Claim;

 6                 g. Award to Intel and Apple their costs and expenses associated with this case, together

 7                    with interest; and

 8                 h. Grant such other and further relief as the Court may deem just and proper under the

 9                    circumstances.

10           a.       Defendants’ Statement

11           Defendants oppose all forms of relief sought by Plaintiffs and contend that Plaintiffs’
12   claims lack merit and that they are therefore not entitled to any damages. Specifically, Plaintiffs
13   are not entitled to any relief because the AC fails to state any claims under Federal Rule of Civil
14   Procedure 12(b)(6). Defendants also seek attorneys’ fees and costs pursuant to California’s Anti-
15   SLAPP statute for all fees and costs incurred in connection with Defendants’ Motion to Dismiss
16   and Strike.
17           If any portion of the AC survives Defendants’ Motion to Dismiss and Strike, Defendants
18   reserve the right to assert counterclaims and cross claims, and Defendants may seek to recover
19   attorneys’ fees and costs expended in the defense of this matter (in addition to those being sought
20   pursuant to California’s Anti-SLAPP statute).
21     12. Settlement and ADR
22           The parties propose private mediation before a mediator to be agreed to by the parties at a
23   later date.
24     13. Consent to Magistrate Judge For All Purposes
25           The parties do not consent to having a magistrate judge conduct all further proceeding
26   including trial and summary judgment.
27     14. Other References
28   Case No. 3:19-cv-07651-EMC                          20                JOINT CASE MANAGEMENT
                                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 22 of 29




 1          The parties do not believe this case is suitable for reference to binding arbitration, a special

 2   master, or the Judicial Panel on Multidistrict Litigation.

 3     15. Narrowing of Issues

 4          a.     Plaintiffs’ Statement

 5          At this time, Plaintiffs are unaware of any issues that may be narrowed by agreement or by

 6   motion.

 7          b.     Defendants’ Statement

 8      Defendants respectfully submit that it is premature to consider an agreement to narrow issues

 9   for trial or to expedite the presentation of evidence at trial. Plaintiffs’ claims should all be

10   dismissed with prejudice, as set forth in Defendants’ Motion to Dismiss and Strike.

11     16. Expedited Trial Procedure

12          This is not the type of case that can be handled under the Expedited Trial Procedure of

13   General Order No. 64 Attachment A.

14     17. Scheduling

15          a.     Plaintiffs’ Statement

16          Plaintiffs respectfully request that the Court set a schedule consistent with this Court’s
17   Guidelines re Calculation of Trial Time Line:
18                                        Event                                  Deadline
19                Case Management Conference                               December 15, 2020
20                Amendment of Pleadings                                      June 18, 2021
21                Fact Discovery Deadline                                      July 22, 2021

22                Designation of Opening Experts with Reports                  July 22, 2021
23

24                Designation of Rebuttal Experts with Reports               August 12, 2021

25                Expert Discovery Deadline                                 September 2, 2021
26
                  Deadline for Filing Dispositive Motions                   September 2, 2021
27

28   Case No. 3:19-cv-07651-EMC                         21                  JOINT CASE MANAGEMENT
                                                                                        STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 23 of 29




 1                                         Event                               Deadline
 2
                  Hearing on Dispositive Motions                            October 7, 2021
 3
                  Joint Pretrial Conference Statement and Trial Briefs November 19, 2021
 4

 5                Objections                                               December 3, 2021
 6                Pre-Trial Conference                                    December 14, 2021
 7                Trial Date                                               January 24, 2022
 8
            To the extent the Court agrees with Defendants that a case schedule should be delayed
 9
     until the Court rules on Defendants’ motions to Dismiss and/or Strike, Plaintiffs respectfully
10
     suggest that the Court should set trial for approximately one year from the Court’s ruling.
11
     Defendants’ proposed schedule is inconsistent with this Court’s Guidelines.
12
            b.     Defendants’ Statement
13
            Because the scope of this case depends on what claims (if any) can survive Defendants’
14
     pending Motion to Dismiss and Strike, Defendants believe that the Court should defer setting a
15
     case schedule until that motion has been decided.
16
            In the alternative, Defendants propose the case schedule set forth below. The proposed
17
     schedule includes a trial date that is appropriate for this complex, multi-party antitrust action, and
18
     is also consistent with the timeline that the Court recently approved in another complex antitrust
19
     case, Staley et al. v. Gilead Sciences, Inc. et al., 3:19-cv-02573-EMC, Dkt. No. 342.
20

21                                  Event                                 Deadline

22                                                             30 days after Court’s whole or
                 Start of fact discovery                        partial denial of Defendants’
23                                                                   motions to dismiss

24                                                               470 days after start of fact
                 Close of fact discovery
                                                                        discovery
25
                 Last day for parties to designate experts       90 days after close of fact
26               and issue expert reports                               discovery

27

28   Case No. 3:19-cv-07651-EMC                        22                 JOINT CASE MANAGEMENT
                                                                                      STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 24 of 29




 1                                   Event                               Deadline
 2                                                               60 days after issuance of
                   Rebuttal expert reports
                                                                      expert reports
 3
                                                                 45 days after issuance of
 4                 Reply expert reports
                                                                  rebuttal expert reports
 5
                                                              60 days after issuance of reply
                   Close of expert discovery
 6                                                                    expert reports

 7                 Last day for parties to file dispositive
                   pre-trial motions and objections to          60 days after close of expert
 8                 experts (i.e., Daubert and similar                    discovery
                   motions)
 9
                                                                 40 days after decision on
10                 Joint Pretrial Conference Statement and
                                                                 summary judgment or as
                   Trial Briefs
                                                                 determined by the Court
11
                                                                 50 days after decision on
12                 Objections                                    summary judgment or as
                                                                 determined by the Court
13
                                                                 60 days after decision on
14                 Pretrial conference                           summary judgment or as
                                                                 determined by the Court
15
                                                                 105 days after decision on
16                 Trial                                          summary judgment or as
17                                                                determined by the Court

18     18. Trial
19           a.     Plaintiffs’ Statement
20           Apple and Intel have demanded a jury trial for their claims, and expect that a 15-day trial
21   may be required.
22           b.     Defendants’ Statement
23       Defendants respectfully submit that it is premature to estimate an expected length of trial at
24   this time.
25     19. Disclosure of Non-Party Interested Entities or Persons
26           The parties have filed Certifications of Interested Persons or Entities pursuant to Civil
27   Local Rule 3-16.
28   Case No. 3:19-cv-07651-EMC                          23               JOINT CASE MANAGEMENT
                                                                                      STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 25 of 29




 1     20. Professional Conduct

 2          All attorneys of record have reviewed the Guidelines for Profession Conduct for the

 3   Northern District of California.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   Case No. 3:19-cv-07651-EMC                     24                JOINT CASE MANAGEMENT
                                                                                  STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 26 of 29




 1   Dated: December 8, 2020                Respectfully submitted,
 2

 3                                          By: /s/ Mark D. Selwyn________
                                               Mark D. Selwyn (SBN 244180)
 4                                             mark.selwyn@wilmerhale.com
                                               WILMER CUTLER PICKERING
 5                                                HALE AND DORR LLP
                                               2600 El Camino Real, Suite 400
 6                                             Palo Alto, CA 94306
                                               Telephone: (650) 858-6000
 7                                             Fax: (650) 585-6100
 8                                             William F. Lee (pro hac vice)
                                               william.lee@wilmerhale.com
 9                                             WILMER CUTLER PICKERING
                                                 HALE AND DORR LLP
10                                             Joseph J. Mueller (pro hac vice)
                                               joseph.mueller@wilmerhale.com
11                                             Timothy D. Syrett (pro hac vice)
                                               timothy.syrett@wilmerhale.com
12                                             60 State Street
                                               Boston, MA 02109
13                                             Telephone: (617) 526-6000
                                               Fax: (617) 526-5000
14
                                               WILMER CUTLER PICKERING
15                                               HALE AND DORR LLP
                                               Leon G. Greenfield (pro hac vice)
16                                             leon.greenfield@wilmerhale.com
                                               Amanda L. Major (pro hac vice)
17                                             amanda.major@wilmerhale.com
                                               1875 Pennsylvania Avenue N.W.
18                                             Washington, DC 20006
                                               Telephone: (202) 663-6000
19                                             Fax: (202) 663-6363
20                                             Attorneys for Plaintiffs
                                               INTEL CORPORATION and APPLE INC.
21

22

23                                       By: /s/ A. Matthew Ashley
                                            A. Matthew Ashley
24                                          Counsel for Defendants
                                            FORTRESS INVESTMENT GROUP LLC,
25                                          FORTRESS CREDIT CO. LLC,
                                            VLSI TECHNOLOGY LLC
26

27

28   Case No. 3:19-cv-07651-EMC           25               JOINT CASE MANAGEMENT
                                                                       STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 27 of 29




 1
                                               /s/ Christopher A. Seidl
 2                                             Christopher A. Seidl (pro hac vice)
                                               CSeidl@RobinsKaplan.com
 3                                             ROBINS KAPLAN LLP
                                               800 LaSalle Avenue, Suite 2800
 4                                             Minneapolis, MN 55402
                                               Telephone: 612 349 8468
 5                                             Facsimile: 612 339-4181
                                               Counsel for Defendants
 6                                             INVT SPE LLC
                                               INVENTERGY GLOBAL, INC.
 7

 8                                             /s/ Jason D. Cassady
                                               Jason D. Cassady (pro hac vice)
 9                                             jcassady@caldwellcc.com
                                               CALDWELL CASSADY & CURRY
10                                             2121 N. Pearl Street, Suite 1200
                                               Dallas, TX 75201
11                                             Telephone: 214 888-4841
                                               Facsimile: 214-888-4849
12                                             Counsel for Defendant
                                               IXI IP, LLC
13

14                                             /s/ James J. Foster
                                               James J. Foster
15                                             jfoster@princelobel.com
                                               PRINCE LOBEL TYE LLP
16                                             One International Place, Suite 3700
                                               Boston, MA 02110
17                                             Telephone: 617 456-8022
                                               Facsimile: 617 456-8100
18                                             Counsel for Defendant
                                               UNILOC 2017 LLC
19

20                                             /s/ Daniel. R. Shulman
                                               Daniel R. Shulman (pro hac vice)
21                                             dan@shulmanbuske.com
                                               SHULMAN & BUSKE PLLC
22                                             126 North Third Street, Suite 402
                                               Minneapolis, MN 55401
23                                             Telephone: 612 870 7410
                                               Counsel for Defendants
24                                             UNILOC LUXEMBOURG S.A.R.L.
                                               UNILOC USA, INC
25

26                                             /s/ Dean C. Eyler
                                               Dean C. Eyler (pro hac vice)
27                                             dean.eyler@lathropgpm.com
28   Case No. 3:19-cv-07651-EMC           26                  JOINT CASE MANAGEMENT
                                                                          STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 28 of 29




 1                                             LATHROP GPM LLP
                                               500 IDS Center
 2                                             80 South 8th Street
                                               Minneapolis, MN 55402
 3                                             Telephone: 612 632-3335
                                               Facsimile: 612 632-4000
 4                                             Counsel for Defendants
                                               UNILOC LUXEMBOURG S.A.R.L.
 5                                             UNILOC USA, INC

 6
                                               /s/ Samuel F. Baxter
 7                                             Samuel F. Baxter (pro hac vice)
                                               sbaxter@mckoolsmith.com
 8                                             John Briody (pro hac vice)
                                               jbriody@mckoolsmith.com
 9                                             MCKOOL SMITH
                                               104 East Houston, Suite 100
10                                             Marshall, TX 75670
                                               Telephone: 903 923-9001
11                                             Facsimile: 903 923-9099

12                                             One Manhattan West
                                               395 9th Avenue, 50th Floor
13                                             New York, NY 10001-8603
                                               Telephone: 212.402.9438
14                                             Counsel for Defendant
                                               SEVEN NETWORKS, LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28   Case No. 3:19-cv-07651-EMC           27                 JOINT CASE MANAGEMENT
                                                                         STATEMENT
       Case 3:19-cv-07651-EMC Document 222 Filed 12/08/20 Page 29 of 29




 1                                   CERTIFICATE OF SERVICE

 2           I hereby certify that I caused the foregoing document entitled Joint Case Management

 3   Statement to be filed via the court’s CM/ECF system, which shall send notice to the counsel of

 4   record for the parties.

 5

 6   Dated: December 8, 2020                    Respectfully submitted,

 7

 8                                              By: /s/_Mark D. Selwyn______________________
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   Case No. 3:19-cv-07651-EMC                      28                JOINT CASE MANAGEMENT
                                                                                   STATEMENT
